[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 JUNE 23, 2010
                                No. 09-16357                      JOHN LEY
                            Non-Argument Calendar                   CLERK
                          ________________________

                           Agency No. A098-940-482

WADELINE CHRISTOPHE,


                                                                         Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                 (June 23, 2010)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Wadeline Christophe, a native and citizen of Haiti, petitions for review of
the denial of her application for asylum and withholding of removal under the

Immigration and Nationality Act. 8 U.S.C. § 1231(b)(3); 8 C.F.R. § 208.16(c).

The Board of Immigration Appeals and the immigration judge found Christophe

not credible. We deny the petition.

      Christophe argues that she is eligible for asylum relief, but we disagree. The

immigration judge found that Christophe failed to file timely her application for

asylum, and we lack jurisdiction to review that decision. See Chacon-Botero v.

U.S. Att’y Gen., 427 F.3d 954, 957 (11th Cir. 2005). We dismiss Christophe’s

petition for review of the denial of her application for asylum.

      Christophe challenges the denial of her application for withholding of

removal, but substantial evidence supports the finding that Christophe was not

credible. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1283–84 (11th Cir. 2001).

There were several inconsistencies between Christophe’s supplemental written

statement and her testimony. Christophe alleged in her written statement that, in

January 2004, supporters of Lavalas threatened her, but Christophe later testified

that the men beat her. Christophe alleged in her written statement that military

officers had beaten her mother on October 30, 2004, and had arrested Christophe

on May 2, 2005, but Christophe later testified that her mother had been beaten on

November 2, 2004, and Christophe had been arrested on May 5, 2005. Christophe

also provided an incredible account about how in May and June of 2005 her six-
                                           2
month-old fetus survived two months of beatings “morning, midday, and night.”

Christophe first testified that in 2005 her captors “didn’t spare any part of [her]

body,” but when asked to explain how the baby survived, Christophe testified that

her captors inflicted fewer blows on her “lower stomach.” Christophe offers no

explanation for these and other inconsistencies that would compel a reasonable fact

finder to reverse the adverse credibility finding and conclude that she established

eligibility for withholding of removal. See Chen v. U.S. Att’y Gen., 463 F.3d

1228, 1231 (11th Cir. 2006).

      Christophe contends that the immigration judge and the Board failed to

consider her corroborative evidence, but we disagree. The immigration judge

stated that he had considered the Country Report submitted by the government and

a medical certificate and an identification card submitted by Christophe, and the

Board affirmed the decision of the immigration judge, in part, on “the lack of

sufficient reliable evidence corroborative of [Christophe’s] claim.” Moreover,

none of the corroborative evidence establishes that Christophe is eligible for

withholding of removal. The membership card established only that Christophe

was a member of the Association Des Democrates De Delmas, and Christophe’s

medical report, which stated that she had suffered “[c]orporal [t]rauma due to a

Kidnapping incident,” was inconsistent with Christophe’s statement that she had

been “arrested” by military officers for her political activities. The Country Report
                                           3
stated that prisons were unsanitary and its occupants suffered from “malnutrition,

poor quality healthcare . . . [in]adequate food . . . and periodically suffered from

lack of water,” which was entirely consistent with the finding of the immigration

judge that it was “inconceivable” that Christophe could have been incarcerated and

beaten daily for two months and thereafter deliver a healthy baby.

      We DISMISS Christophe’s petition for review of the denial of asylum and

DENY her petition for review of the denial of withholding of removal.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                           4